DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 07/20/2022 have been received and entered.  Currently Claims 1-20 are pending.  Claims 8 and 16-18 are withdrawn from consideration.

Response to Arguments
Applicant argues on page 10 of applicant’s remarks that claims 1 and 9 are amended to overcome the 112(b) rejection.
The examiner respectfully disagrees.  Claims 1 and 9 have not been amended and have the status of “previously presented”.  Therefore Claims 1 and 9 are still rejected under 112(b).

Applicant argues on pages 11-13 of applicant’s remarks that Dides fails to disclose or suggest “detecting, by the computing device, one or more active communication channels between the computing device and external connected devices separate from the remote system” as recited in the claims.
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Olsen teaches detecting, by a payment card device, an active connection with a mobile device which is separate from a merchant payment system such as a card reader ([0029]-[0031]).  Olsen does not explicitly disclose detecting a plurality of active connections.  In an analogous art, Stagg teaches detecting, by a device, a plurality of active connections with external devices ([0021], [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen with the teachings of Stagg to include detecting a plurality of connections between a device and a plurality of external devices in order to enhance the security of the payment device by requiring a plurality of connected devices in order to access/use the stored payment information.  Therefore, the combination of Olsen in view of Stagg teaches limitations of the claims.

Applicant states on pages 12-13 of applicant’s remarks that “Dides is cited to cure the deficiencies of Olsen and Stagg as it relates to identifying a device identifier associated with respective connected devices which are not taught by Olsen either alone or in a hypothetical combination with Stagg… Given the disclosure of Dides, one of ordinary skill in the art would have understood that the modular devices are not external connected devices as recited in the claims.”.  
It is unclear to the examiner if there are any arguments present in the above and/or what the Applicant is trying to argue.  The examiner assumes Applicant is arguing that Dides fails to disclose or suggest “identifying, for each of the detected one or more active communication channels, a device identifier associated with the respective external connected device” as recited in the claims.
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As per examiner’s response above Olsen in view of Stagg teaches “detecting, by the computing device, one or more active communication channels between the computing device and external connected devices separate from the remote system”.  The examiner refers to the below 103 rejection of the claims.  In an analogous art, Dides teaches obtaining device identifiers of connected device modules in active communication with a device (col 9 lines 30-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg with the teachings of Dides to include comparing obtained device identifiers with stored device identifiers in order to authenticate the connected devices as authorized devices for transaction purposes.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg with the teachings of Dides to include establishing a wireless connection to a payment system in order to provide wireless transmission of the payment credentials to the payment system.  Therefore, the combination of Olsen in view of Stagg and Dides teaches limitations of the claims.

Applicant states on page 13 of applicant’s remarks that “…As a result, one of ordinary skill in the art would have understood that the modules are not externally connected devices as recited in the context of Applicant's claims and therefore, does not remedy the deficiencies of Olson and Stagg…”.
It is unclear to the examiner if there are any arguments present in the above and/or what the Applicant is trying to argue.  The examiner assumes Applicant is arguing that Dides is non-analogous art.
In response to applicant's argument that Dides is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant’s claimed invention is directed to transmitting sensitive information based on verification of device identifiers of connected devices.  Dides is directed to transmitting payment information based on verification of device identifiers of connected devices.  Therefore, Dides is analogous art.

Re-iterating from the previous Office action. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Olsen is directed to transmitting payment information based on a detection of a paired device.  In an analogous art, Stagg is directed to access control of a device based on a minimum number of externally connected devices. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen with the teachings of Stagg to include detecting a plurality of connections between a device and a plurality of external devices in order to enhance the security of the payment device by requiring a plurality of connected devices in order to access/use the stored payment information.  In an analogous art, Dides is directed to verifying connected devices based on comparing stored device identifiers with obtained device identifiers.   Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg with the teachings of Dides to include comparing obtained device identifiers with stored device identifiers in order to authenticate the connected devices as authorized devices for transaction purposes.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 19-20, the claims recite “the verification includes a first verification that verifies that at least one of the identified device identifiers corresponds to one of the one or more stored device identifiers, and a second verification that verifies that at least two of the identified device identifiers corresponds to one of the one or more stored device identifiers” and “transmitting, by the transmitter of the computing device, the first data set to the remote system after the first verification; and transmiting, by the transmitter of the computing device, the second dataset to the remote system after the second verification”. The specification does not describe this feature.  The examiner notes paragraph [0022]-[0024] of applicant’s published specification discloses verification based on device identifiers and different data sets can be distributed based on the level of security based on the device identifiers.  However, the specification does not disclose performing two different verification based on device identifiers with a recipient for a single transaction nor does the specification disclose transmitting two different data sets to the recipient for the single transaction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 19 recite the limitation "the remote system”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear to the examiner and what is the remote system.  For examination purposes in applying prior art, the examiner interprets “remote system” as the recipient system which is different from the external connected devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. US2015/0134513 hereinafter referred to as Olsen, in view of Stagg US2019/0004489, and Dides et al. USPN9,275,389 hereinafter referred to as Dides.
As per claim 1, Olsen teaches a method for using an active connection of connected devices for additional security in the conveyance of sensitive data from a computing device, comprising: storing, in a computing device, sensitive data (Olsen paragraph [0015]-[0016], [0021], storing payment information); 
storing, in a memory of the computing device, one or more device identifiers, wherein each device identifier is associated with a connected device separate from the computing device (Olsen paragraph [0029], [0037], storing device identifier of a device that is paired with the payment device); 
receiving, by an input device interfaced with the computing device, a user instruction requesting use of the sensitive data (Olsen paragraph [0022]-[0023], [0042], receive user input for requesting use of the payment information for a transaction); 
detecting, by the computing device, one or more active communication channels between the computing device and external connected device separate from a remote system (Olsen paragraph [0029]-[0031], detect connection with a mobile device which is separate from a merchant payment system such as a card reader); 
transmitting, by a transmitter of the computing device, the sensitive data to the remote system (Olsen paragraph [0015], [0045], [0078], transmit payment information).
Olsen does not explicitly disclose detecting active communication channels between computing device and external connected devices.
Stagg teaches detecting active communication channels between computing device and external connected devices (Stagg paragraph [0021], [0038], detecting a plurality of connections between device and a plurality of external devices).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen with the teachings of Stagg to include detecting a plurality of connections between a device and a plurality of external devices in order to enhance the security of the payment device by requiring a plurality of connected devices in order to access/use the stored payment information.
Olsen in view of Stagg does not explicitly disclose establishing, by computing device, a connection to a recipient system for contactless communication of sensitive information including sensitive data;
identifying, for each of detected one or more active communication, a device identifier associated with respective connected device; 
verifying, by a processing server, that at least one of the identified device identifiers is included in one or more stored device identifiers and that a number of identified device identifiers included in the one or more stored device identifiers is at least a predetermined minimum number of connected devices; and 
transmitting, by a transmitter of computing device, sensitive data to a remote system after the verification.  
Dides teaches establishing, by computing device, a connection to a recipient system for contactless communication of sensitive information including sensitive data (Dides col 11 lines 20-40, establish wireless connection between computing device and payment system to transmit funding source information from the computing device to the payment system);
identifying, for each of detected one or more active communication, a device identifier associated with respective connected device (Dides col 9 lines 30-55, obtain device identifiers associated with the connected devices); 
verifying, by a processing server, that at least one of the identified device identifiers is included in one or more stored device identifiers and that a number of identified device identifiers included in the one or more stored device identifiers is at least a predetermined minimum number of connected devices (Dides col 9 line 45 – col 10 line 10, compare the obtained identifiers with identifiers stored in the security information to determine matches.  A minimum number of connected devices/device identifier matches is needed for authentication.); and 
transmitting, by a transmitter of computing device, sensitive data to a remote system after the verification (Dides col 10 lines 35-45, col 11 lines 1-35, transmit payment information after verification).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg with the teachings of Dides to include comparing obtained device identifiers with stored device identifiers in order to authenticate the connected devices as authorized devices for transaction purposes.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg with the teachings of Dides to include establishing a wireless connection to a payment system in order to provide wireless transmission of the payment credentials to the payment system.

As per claim 2, Olsen in view of Stagg and Dides teaches the method of claim 1, further comprising: storing, in the memory of the computing device, the predetermined minimum number of connected devices (Olsen paragraph [0015], [0029]; Stagg paragraph [0038], allow access only when a minimum number of devices are connected; Dides col 9 lines 50 – col 10 lines 10, determine a subset of matching identifiers, a minimum number of connected devices/device identifiers is needed for authentication.)

As per claim 5, Olsen in view of Stagg and Dides teaches the method of claim 1, wherein the sensitive data is comprised of payment credentials associated with a transaction account used to fund electronic payment transactions (Olsen paragraph [0015]-[0016], [0021], stored payment information; Dides col 2 lines 48-52, col 11 lines 1-20, stored payment information).  

As per claim 6, Olsen in view of Stagg and Dides teaches the method of claim 1, wherein the one or more active communication channels use at least one of: Bluetooth, radio frequency, near field communication, and a local area network (Olsen paragraph [0054]; Stagg paragraph [0015], [0038]).  

As per claim 7, Olsen in view of Stagg and Dides teaches the method of claim 1, each of the one or more active communication channels is detected upon establishment of the respective active communication channel between the computing device and the respective external connected device (Olsen paragraph [0029]-[0031]; Stagg paragraph [0038]).  
 
As per claims 9-10 and 13-15, the claims claim a system essentially corresponding to the method claims 1-2 and 5-7 above, and they are rejected, at least for the same reasons.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Stagg and Dides, and further in view of Kalaboukis et al. USPN10,929,841 hereinafter referred to as Kalaboukis.
As per claim 3, Olsen in view of Stagg and Dides teaches the method of claim 1.
Olsen in view of Stagg and Dides does not explicitly disclose wherein sensitive data is stored in a secure element of computing device. 
Kalaboukis teaches wherein sensitive data is stored in a secure element of computing device (Kalaboukis col 7 lines 50-67, information stored in secure element).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg and Dides with the teachings of Kalaboukis to include storing payment information in secure element in order to enhance the security of the stored payment information.

As per claim 4, Olsen in view of Stagg and Dides teaches the method of claim 1.
Olsen in view of Stagg and Dides does not explicitly disclose wherein sensitive data is stored in a trusted execution environment in memory of computing device.  
Kalaboukis teaches wherein sensitive data is stored in a trusted execution environment in memory of computing device (Kalaboukis col 7 lines 50-67, information stored in tee).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen in view of Stagg and Dides with the teachings of Kalaboukis to include storing payment information in secure element in order to enhance the security of the stored payment information.

As per claims 11-12, the claims claim a system essentially corresponding to the method claims 3-4 above, and they are rejected, at least for the same reasons.

Allowable Subject Matter
Claims 19-20 would be allowable if support can be shown to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495